Case 0:18-cv-61047-UU Document 250 Entered on FLSD Docket 08/05/2019 Page 1 of 2


                                                                 FILED FY                      D.C.
     Clerkofthe Council
     US DistrictCourt
     400 N.M iam iAve.                                                  Atls ()5 2215
     RE:USA vsUSStem CellClinicand others                                AQGEL,
                                                                              A.
                                                                               q.NOBLE
     Case 18-cv-61047-UU                                                 C
                                                                         sks
                                                                           z.i
                                                                             Rj U/b
                                                                              .,f
                                                                                r.
                                                                                    .
                                                                                  t./
                                                                                  '  (7(j,zTiAM
                                                                                    :.       CX(
                                                                                          Tim othy Diprose
                                                                                        11 HastingsStreet,
                                                                                               Ridgehaven
                                                                                      SouthAustralia,5097

     To the Clerk ofthe Council,

     M y name isTim othy Diprose.Iam Australian born and have a neurodegenerative condition called
     Dystonia.The reasonw hy Iam w ritingthisisregarding the future destructionoftheadultstem cells
     thatlauthorizedforUSStem cellsclinicto store.These cellsshouldbekeptsafeform yfuture m edical
     Use.

     lnAustralia,peoplewithcertainmedicalissuesIikem ine can'taccessadultstem cellsbecauseofvery
     strict regulations.Such regulation binds up Australian clinics from deploying adult stem cells to
     patientsw ith m anyconditions.Evenourow nStem CellsAustraliaisextrem elyslow in research about
     the benefitsofadultstem cellsforcertain conditions in com parison to American clinicswhere you
     have seen m any rem arkable im provem entsforpeople w ho have conditions Iike m ine.These clinics
     shouldbeveryproudofwhattheyaredoingto helpso manythroughtheuseoftheirpatientspersonal
     SVFproduct.Thisisoneofthe reasonsw hy ltraveledto Am erica to recei   ve adultstem cells.

     Abouttwo yearsago m ysisterwentoverto Russiaforadultstem cellsforherFibrom yalgia.W henshe
     arrived hom e,the head doctorstopped speaking to usaboutfuturetripsto receive heradultstem
     cellsfrom theirstorage.M ysisterwasdevastatedthatshe couldn'tgo backto use hercellsforfuture
     treatm ents.

     Thestategovernm entofFloridashould have no rightto issueanorderform y personalSVF product
     to bedestroyed.SVFdeploym enthasno adverseeffectsona patienti  fthe SVFiskeptcontained and
     takenand deployed insterileconditions.Ihave had m anySVFdeploym entsfrom theCalifornianStem
     cellcenter(CeIISurgicalNetwork)whichtakeadul
                                                tstem cellsviaSVFsafelyandhavehadnoadverse
     effectsonm y body.

     ThestategovernmentofFloridashould bewellawarethatthisdecisiontopreventUSstem cellclinics
     to receive,processand distributeSVFproductwillnotonlyaffectUS patientswho have paid US stem
     cellclinicsto safelystoretheiradul
                                      tstem cellsbutwillalso affectthose whohavetravel
                                                                                     edfrom other
     countriesto receive treatmentIike myself.lfthisordergoesahead the SVF productthatonce wasa
     partofmy bodywillbedestroyed.Theseadultstem cellscouldgivem oreim provementsinmyspeech
     andbodyfrom futuretripstoAmerica.

     Itherefore ask thatthe state governm entof Florida w ould m odify oreradicate these term sfrom their
     order.Thisorderwillnotonly destroy the future health opportunitiesofmyselfbutalso the many
     Americanswho shouldhavethe righttotry SVFand havetheirSVFproductstoredtobe relievedfrom
     conditionsthattheymayfaceduringtheirlifetim e.

     Sincerely,
                  *
       q.




     Tim othy Diprose
         Case 0:18-cv-61047-UU Document 250 Entered on FLSD Docket 08/05/2019 Page 2 of 2
                                                                       FILED BY              D.C
 '
     V
                 C lg-v; 7 -% tf-toc?-                                                             .




                                                                           Atls 05 2210
     IQ                             S vtc-'t-                              S
                                                                           c
                                                                            t
                                                                            .D
                                                                             p.
                                                                              qO
                                                                               lF
                                                                                b
                                                                                lFl
                                                                                  LAll
                                                                                   .-7MlAk
                                                                                    y,V'
                                                                                       Nt
                                                                                        ztf
                                                                                          .C
                    KV .         ttqG
                                to s. ït
                                       k -cvCz7 J F                  Vw'pt,k      (,t.62
     ,.'''-*                                                                             l
      .
               jx u)m-
                t?.t4h ''''ï
                           'k-s. '!
                                  s                             -.
                                                                 t-
c i-e,.-
                                t
                                              t've
                                                 o?ç.(
                                                     -7
                                    Vos 'i v-etvvuve-c.
                                                      t -Fco Ax*-
                 llk-e. to-
                           '-

         2/
                                                               O/v mqkr
                                                                -




                                                                               p'tct-
                                                                                    sco /r
                                                               -V t ît- o-ot,1
